Case 8:18-cv-02223-JLS-JDE Document 44 Filed 06/08/20 Page 1 of 5 Page ID #:362




   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Shon Morgan (Bar No. 187736)
   2  shonmorgan@quinnemanuel.com
     865 South Figueroa Street, 10th Floor
   3 Los Angeles, California 90017-2543
     Telephone: (213) 443-3000
   4 Facsimile: (213) 443-3100

   5    Kari Wohlschlegel (Bar No. 294807)
        kariwohlschlegel@quinnemanuel.com
   6    Tina Lo (Bar No. 311184)
        tinalo@quinnemanuel.com
   7    Christine W. Chen (Bar No. 327581)
        christinechen@quinnemanuel.com
   8   50 California Street, 22nd Floor
       San Francisco, CA 94111
   9   Telephone: (415) 875-6600
       Facsimile: (415) 875-6700
  10
       Attorneys for Defendants
  11

  12
                             UNITED STATES DISTRICT COURT
  13
              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  14

  15
       LESLIE FLAHERTY, JOANNA                     CASE NO. 8:18-cv-02223-JLS
  16 CABALLERO, JAMES CARPENTER,
       MICA COLEMAN, DANNY
  17 DICKERSON, ROBERT FOCKLER,
       AMY FRANKLIN, DONALD HOUSE,
  18 RODNEY HUFF, DAVE LOOMIS,                     STATUS UPDATE AND JOINT
       JOSEPH MCCALLISTER, ARRON                   STIPULATION TO STAY
  19   MILLER, RICKY MONTOYA,                      PENDING FINAL APPROVAL OF
       SHARON MOON, LYNN NORTH,                    CLASS SETTLEMENT
  20   MARK RICE, REID SCHMITT,
       JAMES SMITH, CHRIS
  21   STACKHOUSE, and STANTON
       VIGNES, individually, and on behalf of
  22   all others similarly situated,
  23               Plaintiffs,
  24         vs.
  25 HYUNDAI MOTOR COMPANY,
       HYUNDAI MOTOR AMERICA, KIA
  26 MOTORS CORPORATION, and KIA
       MOTORS AMERICA, INC,
  27
                   Defendants.
  28

                                                -1-                    Case No. 8:18-cv-02223 JLS
          STATUS UPDATE AND JOINT STIPULATION TO STAY PENDING FINAL APPROVAL OF SETTLEMENT
Case 8:18-cv-02223-JLS-JDE Document 44 Filed 06/08/20 Page 2 of 5 Page ID #:363




   1
             WHEREAS, Plaintiffs initiated this action on December 14, 2018;
   2
             WHEREAS, Defendants’ deadline to respond to the complaint in this action
   3
       was November 10, 2019;
   4
             WHEREAS, the parties in the related action, In re: Hyundai and Kia Engine
   5
       Litigation, Case No. 8:17-cv-00838-JLS-JDE (C.D. Cal.), reached a nationwide
   6
       class settlement and moved for preliminary approval on October 10, 2019, which
   7
       many of the plaintiffs in this action have joined (see 8:17-cv-00838, Dkt. No. 112);
   8
             WHEREAS, on October 30, 2019, the Court issued an order granting a stay
   9
       and ordered the parties to provide a status update within 30 days of entry of the
 10
       order on preliminary approval, (Dkt. 39);
 11
             WHEREAS, parties now inform the Court that, on May 7, 2020, the court in
 12
       In re: Hyundai and Kia granted the motion for preliminary approval of the class
 13
       action settlement and set a final fairness hearing for November 13, 2020;
 14
             WHEREAS, parties further inform the Court that, on June 1, 2020, the court
 15
       in In re: Hyundai and Kia approved the long-form notices for the class action,
 16
       allowing for dissemination to the class;
 17
             WHEREAS, the parties are mindful that approval of the class settlement in In
 18
       re: Hyundai and Kia may affect the pendency of this litigation by mooting certain
 19
       claims of several plaintiffs in this action;
 20
             WHEREAS, the parties request that the Court continue to stay all pending
 21
       deadlines in this action—including Defendants’ deadline to respond to the
 22
       complaint—pending the decision on the motion for final approval of the proposed
 23
       settlement in the related action;
 24
             WHEREAS, upon resolution of final approval of the settlement, the parties
 25
       will provide a status update to the Court within 30 days of the Court’s order on final
 26
       approval of the settlement;
 27
 28

                                                -2-                    Case No. 8:18-cv-02223-JLS
          STATUS UPDATE AND JOINT STIPULATION TO STAY PENDING FINAL APPROVAL OF SETTLEMENT
Case 8:18-cv-02223-JLS-JDE Document 44 Filed 06/08/20 Page 3 of 5 Page ID #:364




   1        NOW THEREFORE, Plaintiffs and Defendants hereby agree and stipulate as
   2 follows:
   3        All pending deadlines in this action—including Defendants’ deadline to
   4 respond to the complaint—are stayed pending the decision on final approval in the
   5 related action;
   6        Upon resolution of final approval of the settlement, the parties will provide a
   7 status update to the Court within 30 days.
   8
   9        IT IS SO STIPULATED.
 10
 11 DATED: June 8, 2020                     QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
 12
 13
                                             By         /s/ Shon Morgan
 14
                                                  Shon Morgan
 15                                               Attorneys for Defendants Hyundai Motor
                                                  Co.,Hyundai Motor America, Inc., Kia
 16
                                                  Motors Corp., and Kia Motors America,
 17                                               Inc.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -3-                    Case No. 8:18-cv-02223-JLS
         STATUS UPDATE AND JOINT STIPULATION TO STAY PENDING FINAL APPROVAL OF SETTLEMENT
Case 8:18-cv-02223-JLS-JDE Document 44 Filed 06/08/20 Page 4 of 5 Page ID #:365




   1 DATED: June 8, 2020                    HAGENS BERMAN SOBOL SHAPIRO LLP
   2
   3
                                             By          /s/ Rachel Fitzpatrick
   4
                                                  Rachel Fitzpatrick (pro hac vice)
   5                                              11 West Jefferson Street, Suite 1000
   6                                              Phoenix, AZ 85003
                                                  Tel.: (602) 840-5900
   7                                              Fax: (602) 840-3012
   8                                              Email: rachelf@hbsslaw.com

   9                                              Steve W. Berman (pro hac vice)
 10                                               HAGENS BERMAN SOBOL
                                                  SHAPIRO LLP
 11                                               1301 Second Avenue, Suite 2000
 12                                               Seattle, WA 98101
                                                  Tel.: (206) 623.7292
 13                                               Fax: (206)623.0594
 14                                               Email: steve@hbsslaw.com
 15                                               Christopher R. Pitoun
 16                                               HAGENS BERMAN SOBOL
                                                  SHAPIRO LLP
 17                                               301 N. Lake Ave., Suite 920
 18                                               Pasadena, CA 91101
                                                  Tel.: (213) 330-7150
 19                                               Fax: (213) 330-7152
 20                                               Email: christopherp@hbsslaw.com
 21                                               Robert Hilliard (pro hac vice to be filed)
 22                                               HILLIARD MUÑOZ GONZALES L.L.P.
                                                  719 S Shoreline Blvd, Suite #500
 23                                               Corpus Christi, TX 78401
 24                                               Tel.: (361) 882-1612
                                                  Fax: (361) 882-3015
 25
                                                  Email: bobh@hmglawfirm.com
 26
                                                  Attorneys for Plaintiffs
 27
 28

                                               -4-                    Case No. 8:18-cv-02223-JLS
         STATUS UPDATE AND JOINT STIPULATION TO STAY PENDING FINAL APPROVAL OF SETTLEMENT
Case 8:18-cv-02223-JLS-JDE Document 44 Filed 06/08/20 Page 5 of 5 Page ID #:366




   1                                 ECF ATTESTATION
   2        I, Shon Morgan, attest that all other signatories listed, and on whose behalf
   3 the filing is submitted, concur in the filing’s content and have authorized the e-filing
   4 of the foregoing document in compliance with Local Rule 5-4.3.4(a)(2).
   5
   6     DATED: June 8, 2020
                                                 By        /s/ Shon Morgan
   7                                                       Shon Morgan
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -5-                    Case No. 8:18-cv-02223-JLS
         STATUS UPDATE AND JOINT STIPULATION TO STAY PENDING FINAL APPROVAL OF SETTLEMENT
